DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/30/2022. Claims 6 and 13 have been canceled. Claims 1-5, 7-12, and 14-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 04/04/2022 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Response to Amendment
The amendment filed 04/30/2022 has been entered. Applicant’s amendments to the specification and claims have overcome the objections to the specification and the rejections of the claims under 35 U.S.C. 101 set forth in the previous Office action mailed 02/07/2022. Accordingly, these objections and rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 04/30/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 103:
On pages 11-13 of the remarks, applicant has argued that the combination of Xu, Kamisawa, and Tran does not teach all of the limitations of claim 1 because “Xu describes a process in which a customer searches for and finds rental opportunity. In contrast, in Claim 1, a transport has already been purchased/rented and is in the process of travelling/driving. Rather than search for a transport to rent, the example embodiments enable the transport to search for a drop off location of the transport.”
The examiner respectfully disagrees, because Kamisawa teaches the determination of the drop-off location being performed while the transport is travelling; see at least Kamisawa ¶ 366, which discloses that “the vehicle ID may be transmitted from the vehicle-mounted terminal 6 to the mobile terminal M1 during a ride. Further, for example, the vehicle ID may be notified to the mobile terminal M1 by setting the store terminal M3 of the rental store during the rental procedure.”
Applicant’s remaining arguments are moot in view of the new grounds of rejection under the combination of Xu, Kamisawa, and Vincent (US 2019/0164137 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0232593 A1) in view of Kamisawa (US 2015/0348179 A1), and further in view of Vincent (US 2019/0164137 A1).
Regarding claim 1:
		Xu discloses the following limitations:
“A method, comprising: sending… a drop off request to a plurality of… peers… the drop off request comprising a target drop off location for the transport, a drop off time, and a type of the transport.” (See at least Xu ¶¶ 48-49 and 128: “The present invention also enables rental car providers around certain location to compete for business from customers under various bidding rules.” Further, “a search engine is able to gather the details of the request from a customer, such as the size of rental car, the location for pick up and drop off, the time period for the rental car, etc. The search engine is then able to generate a list of rental car providers who are able to meet the demand from the customer.” The rental car providers read on the claimed “plurality of… peers,” and the “size of the rental car” reads on the claimed “type of the transport.”)
“receiving… a consensus from the plurality of the… peers based on the type of the transport and the drop off time.” (See at least Xu ¶¶ 128-132: “In the sixth preferred embodiment of this invention, a search engine is able to gather the details of the request from a customer, such as the size of rental car, the location for pick up and drop off, the time period for the rental car, etc.” Further, “The present invention also enables rental car providers around certain location to compete for business from customers under various bidding rules. The present invention further enables rental car providers at a certain location to flexibly price its rental car on a customer-by-customer basis according to their rental car supply and demand for customer.” As an example, “The members of said first rental car provider group agree to bid among each other through a lower price in the increment of at least $10, and the member with the lowest bid will be recommended to a potential customer.” The agreement that is reached among the “rental car providers” reads on the claimed “consensus” that is reached among “the plurality of the… peers.”)
“responsive to the consensus, acquiring… an agreement for the drop off request from at least one… peer from the plurality of the… peers.” (See at least Xu ¶¶ 128-132, which discloses that after submitting the winning bid, a “third member of said first rental car is recommended to said customer with details of said third bid. Such process repeats until a final winning bid is generated, and communicated to said customer with details of said final winning bid.”)
The following limitations are not specifically disclosed by Xu, but are taught by Kamisawa:
sending the drop-off request “from a user interface of a transport that is travelling.” (See at least Kamisawa ¶ 366: “the vehicle ID may be transmitted from the vehicle-mounted terminal 6 to the mobile terminal M1 during a ride. Further, for example, the vehicle ID may be notified to the mobile terminal M1 by setting the store terminal M3 of the rental store during the rental procedure.”)
performing the method “by the transport.” (See at least Kamisawa ¶ 63, 94, and FIG. 4: “The vehicle C is equipped with a vehicle-mounted terminal 6. The vehicle-mounted terminal 6 is an electronic device that measures a current position of the vehicle and displacement thereof and electronically displays a current position or guidance to a destination during driving of the vehicle.” “Further, an internal configuration of the vehicle-mounted terminal 6 will be described. FIG. 4 is a block diagram illustrating an internal configuration of the vehicle-mounted terminal 6. As shown in FIG. 4, the vehicle-mounted terminal 6 includes a wireless interface 61, an input interface 62, an output interface 63, a control unit 64, a position detection unit 65, a memory 66, and a short distance wireless communication unit 67.”)
“recording a confirmation of the drop off on a remote storage.” (See at least Kamisawa ¶¶ 108-113 and FIG. 5: “FIG. 5 is a block diagram illustrating an internal configuration of the vehicle rental management server 2. The vehicle rental management server 2 has a function as a storage server that provides a storage region and a function as a Web server that transmits or manages information of vehicle rental, and may be comprised of a single server or multiple servers… The usage condition database 234 is table data relating to a usage condition including vehicle rental reservation information, and with a reservation ID, which is given at the time of receipt of a request for use, as an index, an estimated rental time, a store ID for identifying a rental store, an estimated return time, a store ID of a store to which a rented vehicle is returned, a store ID, and a vehicle ID are included in the table data.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by performing the method using a vehicle-mounted controller instead of a customer device as taught by Kamisawa, because this modification is considered to be a simple substitution of one known element for another to obtain predictable results. Further, it would have been obvious to record the reservation information in a remote database as taught by Kamisawa, because this information can be accessed to ensure that the rental vehicle is returned as scheduled. (See at least Kamisawa ¶¶ 137-138.)
Xu in combination with Kamisawa does not specifically disclose sending the drop off request “to a plurality of blockchain peers of a blockchain network including a blockchain peer,” receiving “a consensus from the plurality of the blockchain peers,” and acquiring the agreement “from at least one blockchain peer from the plurality of the blockchain peers.” However, Vincent does teach these limitations. (See at least Vincent ¶¶ 4, 75-76, and FIGS. 1b and 2: “In this example, the resource provider is the car rental company and the resource is the vehicle which has an internet-enabled computer on board. A customer (who may also be referred to as a ‘user’ or ‘renter’ in this example) enters the details of her order via the provider's website to indicate her desire to enter into a rental agreement with the hire company… In response to this, the car hire company generates a new contract… The car hire company shares the contract by publishing it in a publicly available Distributed Hash Table (DHT) in step S102, FIG. 1b. The contract contains the terms of the car hire such as, for example, pick-up and the return times, details of the model vehicle, etc. The customer is informed of the location of the contract (or sent a copy of it) so that the customer can view the terms and conditions and decide if he/she wishes to proceed.” Further, “In order for a transaction to be written to the blockchain, it must be i) validated by the first node that receives the transaction—if the transaction is validated, the node relays it to the other nodes in the network; and ii) added to a new block built by a miner; and iii) mined, i.e. added to the public ledger of past transactions.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using the blockchain for car rental agreements as taught by Vincent, because “The invention provides an improved access solution which is extremely convenient for users to interact with. It does not require the user (e.g. renter) to physically go to a pre-determined location in order to effect or cease access. For example, in a conventional rental situation, the renter would need to go to a rental office to collect the car or property keys, or sign a contract etc. The invention avoids this problem.” (See at least Vincent ¶ 48.)
	Regarding claim 2:
Xu in combination with Kamisawa and Vincent discloses the “method of claim 1,” and Xu further discloses “wherein the receiving comprises collecting the consensus from a subset of the plurality of the… peers based on the target drop off location.” (See at least Xu ¶¶ 128-132: a search engine is able to gather the details of the request from a customer, such as the size of rental car, the location for pick up and drop off, the time period for the rental car, etc.” Further, “The present invention enables search engine to locate rental car providers within certain distance from a certain location to compete for business from customer.”)
As explained regarding claim 1 above, Vincent teaches that the consensus comes from a “plurality of blockchain peers.”
	Regarding claim 3:
Xu in combination with Kamisawa and Vincent discloses the “method of claim 1,” and Xu further discloses “wherein the receiving comprises receiving the consensus from a subset of the plurality of the… peers which are located within a pre-set distance from the target drop off location.” (See at least Xu ¶ 49: “The present invention enables search engine to locate rental car providers within certain distance from a certain location to compete for business from customer.” The “rental car providers” correspond to the claimed “peers.”)
As explained regarding claim 1 above, Vincent teaches that the consensus comes from a “plurality of blockchain peers.”
Regarding claim 4:
Xu in combination with Kamisawa and Vincent discloses the “method of claim 1,” and Xu further suggests “wherein the method further comprises determining the drop off time based on an estimated arrival time at the target drop off location.” (See at least Xu ¶ 128: “a search engine is able to gather the details of the request from a customer, such as… the location for pick up and drop off, the time period for the rental car, etc.”) However, Kamisawa more explicitly teaches this limitation. (See at least Kamisawa ¶ 77: “In this case, the arrival information notifying unit 17c also has a function of calculating an estimated arrival time at the return site based on a measurement result (position information) obtained by the position information acquisition unit 14 or the GPS receiver 65b of the vehicle-mounted terminal 6, and notifying the vehicle rental management server 2 of the calculated estimated arrival time and set information about the return site as arrival information.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Vincent by calculating an estimated arrival time as taught by Kamisawa, because this modification allows the arrival information to be used so that “a next reservation for the vehicle can be set based on the destination and the estimated arrival time.” (See at least Kamisawa ¶ 180.)
	Regarding claim 5:
Xu in combination with Kamisawa and Vincent discloses the “method of claim 4,” and Kamisawa further discloses the method “comprising acquiring the agreement for the drop off request from the at least one… peer from the plurality of the… peers based on the estimated arrival time.” (See at least Kamisawa ¶¶ 147 and 182-183: “Then, if the store as a return site is selected by manipulation of the customer U1 (S106), the arrival information notifying unit 17c acquires position information from the GPS receiver 65b (S107), calculates an estimated arrival time at the return site (S108), and notifies the vehicle rental management server 2 of the estimated arrival time and the information about the return site store as arrival information (S109).” Further, “the arrival information notifying unit 17c displays a desired site of the rental reservation request as a candidate site so as to be selected with reference to map information when the customer U1 sets a destination. Therefore, it is possible to recommend the customer U1 to set the desired site as a return site, thereby further improving usage efficiency of the vehicle.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Vincent by determining the return site based on the estimated arrival time as taught by Kamisawa, because this modification allows the arrival information to be used so that “a next reservation for the vehicle can be set based on the destination and the estimated arrival time.” (See at least Kamisawa ¶ 180.)
As explained regarding claim 1 above, Vincent teaches that the agreement comes from “at least one blockchain peer from the plurality of the blockchain peers.”
	Regarding claim 7:
Xu in combination with Kamisawa and Vincent discloses the “method of claim 1,” and Vincent further discloses “wherein the recording comprises executing a smart contract to record the confirmation on a blockchain ledger of the blockchain network.” (See at least Vincent ¶ 76: “the car hire company generates a new contract. This is a machine-executable ‘smart contract’ (hereinafter simply referred to as a ‘contract’). Smart contracts are known in the art.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using a smart contract with a blockchain ledger to record the transaction as taught by Vincent, because Vincent discloses that “Smart contracts are known in the art” to define the “terms and/or conditions relating to use of/access to the internet-enabled resource.” (See at least Vincent ¶¶ 33 and 76.)
Regarding claim 8:
		Xu discloses the following limitations:
“send… a drop off request to a plurality of… peers… the drop off request comprising a target drop off location for the transport, a drop off time, and a type of the transport.” (See at least Xu ¶¶ 48-49 and 128.)
“receive a consensus from the plurality of… peers based on the type of the transport and the drop off time.” (See at least Xu ¶¶ 128-132.)
“responsive to the consensus, acquire an agreement for the drop off request from at least one… peer from the plurality of the… peers.” (See at least Xu ¶¶ 128-132.)
The following limitations are not specifically disclosed by Xu, but are taught by Kamisawa:
“A system, comprising: a processor; a memory which is coupled to the processor and stores instructions that when executed by the processor, cause the processor to” perform the method. (See at least Kamisawa ¶ 101: “The control unit 64 is an operation module comprised of hardware such as a processor, e.g., a CPU or a DSP (Digital Signal Processor), a memory, and other electronic circuits, software, such as a program, having such a function, or combinations thereof, and virtually establishes various functional modules by appropriately reading and executing a program.”)
sending the drop off request “from a user interface of a transport that is travelling.” (See at least Kamisawa ¶ 366.)
“record a confirmation of the drop off on a remote storage.” (See at least Kamisawa ¶¶ 108-113 and FIG. 5)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by performing the method using a vehicle-mounted controller instead of a customer device as taught by Kamisawa, because this modification is considered to be a simple substitution of one known element for another to obtain predictable results. Further, it would have been obvious to record the reservation information in a remote database as taught by Kamisawa, because this information can be accessed to ensure that the rental vehicle is returned as scheduled. (See at least Kamisawa ¶¶ 137-138.)
Xu in combination with Kamisawa does not specifically disclose sending the drop off request “to a plurality of blockchain peers of a blockchain network including a blockchain peer,” receiving “a consensus from the plurality of blockchain peers,” and acquiring the agreement “from at least one blockchain peer from the plurality of the blockchain peers.” However, Vincent does teach these limitations. (See at least Vincent ¶¶ 4, 75-76, and FIGS. 1b and 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using the blockchain for car rental agreements as taught by Vincent, because “The invention provides an improved access solution which is extremely convenient for users to interact with. It does not require the user (e.g. renter) to physically go to a pre-determined location in order to effect or cease access. For example, in a conventional rental situation, the renter would need to go to a rental office to collect the car or property keys, or sign a contract etc. The invention avoids this problem.” (See at least Vincent ¶ 48.)
	Regarding claims 9 and 16:
Claims 9 and 16 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 2, which was previously rejected.
	Regarding claims 10 and 17:
Claims 10 and 17 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 3, which was previously rejected.
Regarding claims 11 and 18:
Claims 11 and 18 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 4, which was previously rejected.
	Regarding claims 12 and 19:
Claims 12 and 19 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 5, which was previously rejected.
Regarding claims 14 and 20:
Claims 14 and 20 are rejected on the basis that they are respectively directed to a system and a non-transitory computer readable medium encompassed in scope by claim 7, which was previously rejected.
Regarding claim 15:
		Xu discloses the following limitations:
“sending… a drop off request to a plurality of… peers… the drop off request comprising a target drop off location for the transport, a drop off time, and a type of the transport.” (See at least Xu ¶¶ 48-49 and 128.)
“receiving a consensus from the plurality of the… peers based on the type of the transport and the drop off time.” (See at least Xu ¶¶ 128-132.)
“responsive to the consensus, acquiring an agreement for the drop off request from at least one… peer from the plurality of the… peers.” (See at least Xu ¶¶ 128-132.)
The following limitations are not specifically disclosed by Xu, but are taught by Kamisawa:
“A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform” the method. (See at least Kamisawa --¶¶ 101 and 187: “The control unit 64 is an operation module comprised of hardware such as a processor, e.g., a CPU or a DSP (Digital Signal Processor), a memory, and other electronic circuits, software, such as a program, having such a function, or combinations thereof, and virtually establishes various functional modules by appropriately reading and executing a program,” and “this program may be stored in media 181 to 185 which can be read by a personal computer.”)
sending the drop off request “from a user interface of a transport that is travelling.” (See at least Kamisawa ¶ 366.)
“recording a confirmation of the drop off request on a remote storage.” (See at least Kamisawa ¶¶ 108-113 and FIG. 5)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu by recording the reservation information in a remote database as taught by Kamisawa, because with this modification, the information can be accessed to ensure that the rental vehicle is returned as scheduled. (See at least Kamisawa ¶¶ 137-138.)
Xu in combination with Kamisawa does not specifically disclose sending the drop off request “to a plurality of blockchain peers of a blockchain network including a blockchain peer,” receiving “a consensus from the plurality of the blockchain peers,” and acquiring the agreement “from at least one blockchain peer from the plurality of the blockchain peers.” However, Vincent does teach these limitations. (See at least Vincent ¶¶ 4, 75-76, and FIGS. 1b and 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Xu in combination with Kamisawa by using the blockchain for car rental agreements as taught by Vincent, because “The invention provides an improved access solution which is extremely convenient for users to interact with. It does not require the user (e.g. renter) to physically go to a pre-determined location in order to effect or cease access. For example, in a conventional rental situation, the renter would need to go to a rental office to collect the car or property keys, or sign a contract etc. The invention avoids this problem.” (See at least Vincent ¶ 48.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662